Citation Nr: 0317373	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-06 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $20,946.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from April 1951 to June 1955.  
The appellant is his widow.

The debt at issue was created by the appellant's failure to 
report wages she earned in 1997.  Because she did not report 
the income, the RO did not consider this income in the 
calculation of her death pension benefit amount and, thus, 
paid her pension benefits at a higher rate as if she had not 
received the additional income.

Received in April 2001 was a statement from the appellant in 
which she indicated she made $5.45 an hour three days a week.  
In a financial status report submitted with the statement, 
she indicated she worked as a housekeeper and had a total 
monthly net income of $580.  She did not provide information 
with regard to her expenses, but she stated that she had no 
assets at all.  Another financial status report dated in 
October 2000 reflected that she reported total monthly net 
income of $354.40 and total monthly expenses of $300.  The 
appellant indicated at that time that she had no assets at 
all.  She did not indicate whether or not she had any debts 
which she was required to pay in regular monthly 
installments.

Under applicable criteria, the determination as to whether 
recovery of an overpayment of benefits should be waived 
essentially calls for consideration as to whether the 
individual seeking that benefit, exhibited fraud, 
misrepresentation, or bad faith.  If any of these elements is 
shown, waiver of recovery of the overpayment is precluded.  
If none of the elements is shown, a determination is then 
made as to whether a recovery of the debt would be against 
the principles of equity and good conscience.  The elements 
of the standard of equity and good conscience include fault 
of the debtor; weighing the fault of the debtor against any 
fault by VA; whether collection would deprive the debtor or 
his or her family of basic necessities; whether withholding 
of benefits or recovery would nullify the objective for which 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963 (2002).

In this case, the RO has determined that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant.  
Accordingly, the RO then had to determine whether recovery of 
the overpayment would be against the principles of equity and 
good conscience.  In this regard, in the RO's statement of 
the case it was determined that failure to pay the debt would 
result in unfair gain to the appellant.  It does not appear 
that the other regulatory components of the principle of 
equity and good conscience were considered in the case.

Regarding this apparent failure to consider all the 
regulatory components of equity and good conscience, the 
Board notes that in Ridings v. Brown, 6 Vet. App. 544 (1994), 
it was held that the Board erred when it failed to discuss, 
or provide reasons and bases for not discussing, all of the 
elements to be considered in determining whether recovery 
would be against equity and good conscience pursuant to the 
provisions of 38 C.F.R. § 1.965(a).  Since for the Board to 
do so at this juncture would prejudicially deprive the 
appellant of an opportunity to present any argument 
concerning those elements, it is necessary to return the case 
to the RO for consideration of the various elements.

With regard to the foregoing, the Board notes that one of the 
key elements of equity and good conscience is the 
consideration of whether collection of an overpayment would 
deprive a debtor or his or her family of basic necessities.  
In this regard, the financial status reports submitted by the 
appellant have been less than comprehensive, to say the 
least.  Further, there is nothing of record regarding her 
financial status since sketchy information at best was 
provided in early 2001.  Thus, prior to a decision being 
entered, the undersigned believes the appellant should be 
given one more opportunity to provide more detailed 
information regarding her financial status.

Under the circumstances described above, the case is REMANDED 
for the following:

1.  The RO should ask the appellant to 
independently verify the results of the 
income verification match.

2.  The appellant should be requested to 
complete and submit a current financial 
status report (VA Form 4-5655).  In 
completing such report, she is to be 
asked to accurately report all income 
received and expenses paid on a monthly 
basis, and to provide specific 
explanation for each monthly expense not 
otherwise defined on the form itself.  
She is also to indicate the amounts of 
any debts she has.

3.  Thereafter, the claim for waiver of 
recovery of the overpayment should be 
readjudicated.  If the decision is 
adverse to the appellant, the specific 
basis for the decision should be clearly 
set forth.  The decision should reflect 
consideration of each of the principles 
of equity and good conscience enumerated 
in 38 C.F.R. § 1.965(a).  Thereafter, the 
appellant should be provided a 
supplemental statement of the case that 
discusses the reasons for the denial of 
her claim, with citation of the 
applicable law and regulations, including 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  She should be provided the 
opportunity to respond.

4.  Then, the case should be returned to 
the Board for further appellate review, 
if otherwise in order.  The appellant 
need take no action until she is 
otherwise informed.  The purpose of this 
REMAND is to further develop the record 
and to afford the appellant due process 
of law.  The Board intimates no opinion, 
either legal or factual, as to any final 
outcome warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


